 

Exhibit 10.1

 



THIRD AMENDMENT TO LEASE

 

THIS THIRD AMENDMENT TO LEASE (this “Third Amendment”), dated as of the 18th day
of July, 2019, is entered into by and between BOEING EMPLOYEES’ CREDIT UNION, a
Washington state chartered credit union (“Landlord”), and CLEARSIGN COMBUSTION
CORPORATION, a Washington corporation (“Tenant”).

 

RECITALS

 

A.       RREEF America REIT II Corp. MMMM7 Washington (“RREEF”) and Tenant
entered into that certain Lease dated August 19, 2011, as amended by that
certain Commencement Date Memorandum dated November 1, 2011, that certain First
Amendment to Lease dated December 17, 2013, and that certain Second Amendment to
Lease dated October 18, 2016 (collectively, the “Lease”). Landlord is the
successor-in-interest to RREEF.

 

B.       The Lease pertains to approximately 9,200 square feet of space located
in Building 1 of Gateway Corporate Center, having an address of 12870 Interurban
Avenue South, Tukwila, Washington 98168 (the “Premises”), as more fully
described in the Lease.

 

C.       Landlord and Tenant desire to extend the Term of the Lease, change the
rent schedule and otherwise modify the terms and conditions of the Lease, as
more fully set forth below.

 

AMENDMENT

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

 

1.Definitions. Unless otherwise specifically set forth herein, all capitalized
terms used shall have the meanings attributed to them in the Lease.

 

2.Term. The Term of the Lease is hereby extended for a period of three (3) years
and two (2) months, commencing on April 1, 2020, and terminating on May 31,
2023.

 

3.Rent Schedule. The rent schedule for the period from April 1, 2020, through
May 31, 2023, shall be as follows:

 

Period Rentable Square Footage Annual Rent Per Square Foot Annual Rent Monthly
Installment of Rent from through 4/1/2020 5/31/2020 9,200 $0.00 $0.00 $0.00*
6/1/2020 3/31/2021 9,200 $17.64 $162,288.00 $13,524.00 4/1/2021 3/31/2022 9,200
$18.17 $167,160.00 $13,930.00 4/1/2022 3/31/2023 9,200 $18.71 $172,176.00
$14,348.00 4/1/2023 5/31/2023 9,200 $19.28 $177,336.00 $14,778.00

 

*Tenant shall be responsible for the payment of Tenant’s Proportionate Share of
Expenses and Taxes during the period that the Monthly Installment of Rent is
abated.

 



-1-

 

 

4.Counterparts. This Third Amendment may be executed in counterparts, each of
which shall be deemed an original but all of which together shall be deemed to
be one and the same agreement.

 

5.Effect of Amendment; Incorporation. Except as expressly modified herein, all
terms and conditions of the Lease remain in full force and effect and are hereby
ratified and confirmed.

 

[signature page and notary acknowledgments follow]

 



-2-

 



 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Third Amendment as of
the day and year first written above.

 



LANDLORD:   TENANT:       BOEING EMPLOYEES’ CREDIT UNION,   CLEARSIGN COMBUSTION
CORPORATION, a Washington state chartered credit union   a Washington
corporation           By:   /s/ Gregg Kats   By:   /s/ Brian G. Fike          
Name:   Gregg Kats   Name:   Brian G. Fike           Title:   SVP Administration
& Operation   Title:   Interim Chief Financial Officer           Date:  
8/26/2019   Date:   8/09/2019



 



-3-

 

 

CORPORATE ACKNOWLEDGMENT

 



STATE OF WASHINGTON )   )  ss. COUNTY OF KING )

  

On this 09 day of August, 2019, before me, the undersigned, a Notary Public in
and for the State of Washington, personally appeared Brian Fike, to me known or
shown through satisfactory evidence to be the Tenant of CLEARSIGN COMBUSTION
CORPORATION, a Washington state chartered credit union, and acknowledged to me
that ____ executed the foregoing instrument on behalf of said party freely and
voluntarily for the uses and purposes therein mentioned.

 

Witness my hand and official seal the day and year in this certificate first
above written.

 



  Olga Stryzheus   (Signature)       Olga Stryzheus   (Please print name
legibly)       Notary Public in and for the State of Washington,   My commission
expires 09/15/2021

 

CORPORATE ACKNOWLEDGMENT

 



STATE OF WASHINGTON )   )  ss. COUNTY OF KING )

 

On this 26 day of August, 2019, before me, the undersigned, a Notary Public in
and for the State of Washington, personally appeared Gregg Kats, to me known or
shown through satisfactory evidence to be the SVP Administration & Operation of
BOEING EMPLOYEES’ CREDIT UNION, a Washington corporation, and acknowledged to me
that ____ executed the same on behalf of said corporation freely and voluntarily
for the uses and purposes therein mentioned.

 

Witness my hand and official seal the day and year in this certificate first
above written.

 



  Katie Vereechen   (Signature)       Katie Vereechen   (Please print name
legibly)       Notary Public in and for the State of Washington,   My commission
expires 11/25/2020



 



-4-

